Warren E. Burger: We will hear arguments next in Merrill Lynch against David Ware. Mr. Orrick you may proceed whenever you are ready.
William H. Orrick, Jr.: Mr. Chief Justice and members of the court. With the permission of the court, I would like to save my last 10 minutes for rebuttal. This case is here on a writ of certiorari to the First Appellate District of the Court Of Appeal Of California which is our intermediate Appellate Court. It is an action for declaratory relief and damages which was brought in the California Superior Court by Mr. Ware on behalf of himself and others alleging that a forfeiture provision in a profit sharing plan violated by California Law and is unenforcible. Merrill Lynch answered and petitioned for arbitration and it did so because it had agreed with Merrill Lynch, with Ware, that any and all disputes arising out of his employment would be arbitrated in accordance with the rules of New York Stock Exchange. The Judge in the Superior Court denied the petition without findings and he was affirmed by the Court of Appeal. Not withstanding the fact that four months prior, the very same court had held under identical facts that Merrill Lynch had the right to arbitrate. Now that case is the Ware case which we have included in our Appendix and to which I shall make further reference. Merrill Lynch then petitioned the Supreme Court of California to review these two conflicting decisions. The Supreme Court denied it and we came here to ascertain whether or not there isn't a federal interest in maintaining the uniform application of these New York Stock Exchange rules. Now the pertinent facts are few and they can be stated simply. Ware was employed as an Account Executive at Merrill Lynch in July 1958. Merrill Lynch is a member of the New York Stock Exchange and as such it is required to abide by its rules which include the fact that all account executives must be registered representatives of the Stock Exchange. Now, to become a registered representative of the Stock Exchange, it is necessary for the applicant to undergo a rigorous 26 week training course to pass an examination with respect to both his competence and his integrity and then he must agree to abide by the rules of the New York Stock Exchange. The rules requiring are set forth in the appendix to our brief, Rule 345 and the rules governing arbitration, Rule 347 is on page 9 of the appendix. Mr. Ware did exactly this. He took the course, he passed and he signed an agreement to abide by the rules of the New York Stock Exchange.
Harry A. Blackmun: Excuse me Mr. Orrick.
William H. Orrick, Jr.: Yes sir?
Harry A. Blackmun: The other case you refer to is Frame.
William H. Orrick, Jr.: Frame excuse me yes.
Harry A. Blackmun: And I gather -- both I understand it from Division four, is that right?
William H. Orrick, Jr.: No sir. They were both the same division.
Harry A. Blackmun: That is First Appellate District.
William H. Orrick, Jr.: The First Appellate District.
Harry A. Blackmun: And at least one judge was common to both panels.
William H. Orrick, Jr.: That's correct. Judge (Inaudible), yes sir; that's correct.
Harry A. Blackmun: And we decided it months apart.
William H. Orrick, Jr.: Four months apart. Yes sir. The Frame then went to work as a registered representative in San Fransisco office of Merrill Lynch.
Harry A. Blackmun: Ware or Frame?
William H. Orrick, Jr.: I spoke myself. Thank you Mr. Justice. This is Ware case. He then went to work for Merrill Lynch and he became eligible in January, to become a participant in the Merrill Lynch profit-sharing plan. Now the Merrill Lynch profit-sharing plan is a plan which Merrill Lynch is a sole contributor. And the purpose of the plan is to provide an incentive for the employee to stay with Merrill Lynch and to provide him a future and additional source of income.
Warren E. Burger: Do you regard both of these aspects that is the arbitration clause and the retirement clause as part of the contractual arrangement?
William H. Orrick, Jr.: No, sir. The plan specifically provides an Article 18, that it is not be considered part of the contract.
Warren E. Burger: The arbitration clause is.
William H. Orrick, Jr.: The arbitration clause is. The plan has several other very important provisions. In Section 22.1, it provides that it shall be interpreted under the laws of New York and in Article 11.1 which brings about the instant lawsuit. It provides that an employee voluntarily terminates his employment with Merrill Lynch and goes to work for a competitor that his rights and benefits under the plan, maybe declared forfeit. Now to join the plan Mr. Ware had to agree that the conditions of the plan and this he did, his second agreement.
William H. Rehnquist: Mr. Orrick, why is it important in your argument that the contract provider should be interpreted according to the laws of New York?
William H. Orrick, Jr.: Because what appeared to be the gravamen of Mr. Ware's action, namely, that the Business and Professions Code Section 16,600, made this forfeiture clause invalid, and therefore the choice of law -- therefore that created a strong public policy in California which would outlaw the choice of law provision, I don't know if I make myself.
William H. Rehnquist: I don't see what are the arguments you make here about in effect Federal preemption, if they didn't prevail as you make them, why it would make it improper for California as a matter of public policy to reject New York law?
William H. Orrick, Jr.: Well, I haven't said that, Your Honor, except that I want to make this point, the California statute which is Business and Professions Code 16,600, provides every contract by which anyone is restrained from engaging in a lawful profession trade or business of any kind, is to that extent void. That's what the statute says. Now the Supreme Court in this Muggill v. Reuben H. Donnelley, held that the application of that statute to a provision in a plan that was similar to this, would render this forfeiture clause, unenforceable in California. However, that statute doesn't mean what it says, because the Supreme Court of California in another case, Gordan against Wandell has said that statute will not apply in a situation where there are trade secrets or customers lists or things of that nature involve. That is, what we can fairly -- we think show here, if we get to arbitration, what we are asking here is our right to arbitrate. We have an agreement to arbitrate with Mr. Ware which is under the Federal Arbitration Act and under the State Arbitrate Act, a valid, irrevocable and enforceable. In addition to that we have --
William H. Rehnquist: But it's not enforceable under the State Arbitration Act.
William H. Orrick, Jr.: Sir.
William H. Rehnquist: Certainly it's not enforceable under the State Arbitration Act. Does it? Because the California Court of Appeal ruled against it?
William H. Orrick, Jr.: Yeah, that's why we are here. We think it's clearly enforceable under the State Arbitration Act as it is under the Federal Act. And we think that otherwise, it would be a forum shopping as the Chief Judge Foll dealt with the (Inaudible) DeBerry case. But we are entitled to it under that, in addition Mr. Justice we are entitled to it under the New York Stock Exchange rules particularly 347B. Now these rules were promulgated pursuant to Section 6C of the Securities and Exchange Act of 1934 and they are in this industry, the only industry of its kind where this court has referred to it as federally mandated self-regulation. Arbitration is a very important part of that self-regulation and we have here a situation involving inter-state commerce and we have here a situation involving the question whether these rules, the New York Stock exchange will be uniformly applied, if we are in New York, for example, there's perfectly clear that there would be arbitration under the rules. So we think that we are entitled to arbitrate and entitled both under the Federal statute and under the rules of the Stock Exchange.
Speaker: What if this provision of the exchange rule was contrary to laws of New York? Let's assume that New York had a provision like California does or about this arbitration and this restrictive agreement.
William H. Orrick, Jr.: Well the plan is to be interpreted under the laws of New York. Now, if New York had ruled it invalid, clearly the provision couldn't be interpreted in favor of Merrill Lynch.
Speaker: Well then are you saying that it's just the agreement in the contract that invalidates the California provision, or are you saying that there is provision in the Federal law, which says that the validity of the exchange rules is to be governed by the law of the state in which it is located? If some other state that attempts to invalidate what is consistent with New York law, the Federal law prevents.
William H. Orrick, Jr.: Well, the Federal law says in Section 6C that the Stock.Exchange shall adopt rules consistent with the rules of the state in which it is located and the New York Stock Exchange is located in New York and those rules are consonant with the laws of New York.
Speaker: And then you are arguing that if California, nevertheless attempts to invalidate a Stock Exchange rule which is consistent with the law of New York, it's the Federal law that prevents California from doing so.
William H. Orrick, Jr.: That why I think think the doctrine of preemption, it seems to me.
Speaker: That's the preemption that you called it, but it's a conflict in preemption?
William H. Orrick, Jr.: That's quite exactly so, now I have an --
Speaker: Putting in an argument that is the conflict.
William H. Orrick, Jr.: Yes let me.
Speaker: Putting it in another way, Mr. Orrick. If I understand it correctly. What you are really arguing is that by reason of the Federal statute section C, that statute makes California law inapplicable to the determination of this issue. Only New York law maybe tested to see, whether New York law, or whether these regulations went consistent with New York law.
William H. Orrick, Jr.: Correct Mr. Justice and that now brings me to a discussion of the California Statute, Labor Code Section 224.
Speaker: Well if you are right about that, what's left to the case?
William H. Orrick, Jr.: Yeah arbitration.
Speaker: No, No. But then you won your case on arbitration.
William H. Orrick, Jr.: Yeah.
Speaker: I mean that's the only issue, thing that's here. The only issue that's here is arbitration.
William H. Orrick, Jr.: That's right. And then we go back to arbitrate.
Speaker: Well actually I suppose, the issue is whether this California Statute was properly applied to deny arbitration.
William H. Orrick, Jr.: That's correct and there are Mr. Justice, there are in effect two California Statute here in question.
Speaker: Whatever they may be if you are right and your interpretation of section C of the Federal Statute and of the Supremacy of the Federal Statute, as applied here, we don't have to get into any California Statute.
William H. Orrick, Jr.: That's correct. May I reserved the rest of my time.
Warren E. Burger: Yes. Mr. Barton.
Joseph C. Barton: Thank you Your Honor. Mr. Chief Justice and may it please the Court. I think it's important for this case, perspective so that the court can consider that the narrow issues that are presented here. This case is really about 100 or more former employees of Merrill Lynch who resided in California. And who worked for their employer with integrity and with competency.
Warren E. Burger: In California.
Joseph C. Barton: In California, right. And by reason of their employment and by reason of contributing to the success of Merill Lynch are entitled to be paid to earn wages. Now there is no dispute in this case that the profit-sharing that we are talking about is wages.
Warren E. Burger: This was not a contributing plan, was it?
Joseph C. Barton: No, Your Honor, it was not. I believe petitioner stipulated to the definition of wages as authoritatively construed by the California Supreme Court in the case of Wise v. Southern Pacific. So they are asking that they be paid their lawfully approved wages. Now this case is not about any individuals who have violated any rules of the New York Stock Exchange, any regulations of the Securities and Exchange Commission.
Warren E. Burger: How do we know that, is there a record of evidence on that subject?
Joseph C. Barton: The determination of the class, Your Honor was limited to those individuals who by reason of one fact, they went to work with a competitor where they opened a competing business were denied their profit-sharing rights. There is nothing in the case.
Warren E. Burger: Well under that, might not there be a showing that there was the use of customer list?
Joseph C. Barton: Your Honor, I believe that the interpretation of Business and Professions Code Section 16,600 forecloses that consideration because it states on its very face that any restraint, and there is a different set of laws Your Honor in California that applied to customer lists and confidential information.
Warren E. Burger: Well that's the question that whether a contract clause fixing the forum and calling for arbitration is valid. Isn't that what this case is?
Joseph C. Barton: Well Your Honor. Yes, that is correct.
William H. Rehnquist: Well, it's actually a question whether it can be enforced against the will of the forum state.
Joseph C. Barton: No, I don't think that's the question Your Honor. Arbitration is not mandated by any rule of the Securities and Exchange Commission as amicus has pointed out in this brief nor is it required by any--
Speaker: Stock Exchange Commission.
Joseph C. Barton: Securities and Exchange Commission has filed amicus brief in the case and it's their position that the rule is not required by any regulation, any legislations enacted by Congress in the Securities and Exchange Act particularly and it's not required by any rule or regulations promulgated by the Securities and Exchange Commission.
Speaker: This argument arose in New York, I suppose the other things with the clause would have been enforced wouldn't it?
Joseph C. Barton: Well Your Honor, you are asking about a question about New York law.
Speaker: Yes, I am. Yes.
Joseph C. Barton: Well and according to the case that I have cited to my brief.
Speaker: I will ask it in another way then.
Joseph C. Barton: It would not have been enforced Your Honor, because it concerns a matter of illegality which is unenforceable in the New York Courts pursuant to the decision of the highest court, the Court of Appeals.
Speaker: Well, I will ask you in another way. Your position in the case is that California law governs this case as to the enforceability of the arbitration.
Joseph C. Barton: Yes, Your Honor.
Speaker: Why isn't New York law applicable?
Joseph C. Barton: Why is it New York law because the number one, Your Honor, the case was submitted to the California Courts based on California law by the petitioner and the petitioner asked for interpretation of the RE 1 form and Rule 347B.
Speaker: Who brought the lawsuit?
Joseph C. Barton: (Inaudible)
Speaker: And you based it on New York, on California law.
Joseph C. Barton: Well, the nexus of the compliant Your Honor, was about the forfeiture provision in a profit-sharing plan which has nothing to do with the securities.
Speaker: Well, the case was decided by the court on the basis of California law. Wasn't it?
Joseph C. Barton: Correct, Your Honor.
Speaker: And the court below applied California law.
Joseph C. Barton: Yes, it did Your Honor, as to one little area. We have got an exception.
Speaker: Well, the area is whether or not the arbitration clauses to be enforced in this case?
Joseph C. Barton: Well that's the specific question but the general question.
Speaker: No, I just. I don't want to go any farther than that.
Joseph C. Barton: Yes that's correct.
Speaker: I am talking about the arbitration provision.
Joseph C. Barton: As to wage dispute.
Speaker: The California law governed this, it was helping to govern this case.
Joseph C. Barton: That's correct Your Honor. As to wage disputes. Yes.
Speaker: Now let's assume that the arbitration clause was quite valid in New York.
Joseph C. Barton: Was valid in New York.
Speaker: Let's assume that it was. Now 6C says that the Stock Exchange rule, Stock Exchange may make rule, consistent with the law of state which they are incorporated in.
Joseph C. Barton: That's correct Your Honor.
Byron R. White: Now why should California be able to apply its law when the Federal law says the exchange rules are to be tested thereby, the law of the state in which it is located.
Joseph C. Barton: Excuse me, Your Honor. There has been no definition yet in legislative history of the Act of what located means. Now I submit Your Honor, that New York Stock Exchange is physically located in New York.
Speaker: Let's assume that we decided here or some court decided that located means for the New York Stock Exchange, it means New York. Let's assume that.
Joseph C. Barton: Alright.
Speaker: Let's assume it for purposes of Section 6C, the Stock Exchange is located in New York then what?
Joseph C. Barton: As the matter would be decided under New York state law, New York state law would determine where the arbitration would---
Speaker: Contrary to what was the law that was applied in this case?
Joseph C. Barton: I don't believe that New York state law is contrary in outcome, I believe it would be the same result.
Warren E. Burger: Well, we will resume at that point after lunch.
Joseph C. Barton: Thank you Your Honor.